Hill, J.
Will Bradford was indicted and tried for the crime of murder. The jury returned a verdict of guilty, with recommendation that he be sent to the penitentiary for life. The defendant made a motion for new trial, which was overruled, and he excepted.
*3351. Error is assigned because the court did not charge the la.w of involuntary manslaughter. No grade of involuntary manslaughter is specified; and the assignment of error is therefore not a good one. Troup v. State, 150 Ga. 633 (104 S. E. 421).
2. Error is assigned on the admission of certain evidence over, the objection of the defendant’s counsel. It does not appear from the assignment what objection was raised at the time of the admission of the evidence, and for that reason the assignment is insufficient.
3. The other assignments are without merit. There was evidence to support the verdict.

Judgment affirmed.


All the Justices concur, except George, J., absent.